DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         This is in response to amendment filed on 2/2/2022 in which claims 1-20 are pending. The applicant’s amendments have been fully considered therefore  this case is in condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of Bradley (20100164504) teaches a .While the closest prior art of (8903324 B1) Bradley et al  a PIM measurement device  uses continuous wave (CW) signals and a change in phase to determine the distance from a test port P1 to a PIM source 2 within a radio frequency (RF) transmit/receive system (also referred to herein as distance-to-fault). The PIM utilizes a frequency modulated (FM) sweep signal F1 and combined it with a fixed signal F2 from a second signal source 104 at a combiner 108 to produce additional signals 2*(F1+FM)-F2 and 2*F2-(F1+FM) when modified by the PIM source 2. The reflected PIM signal produces a phase change. However the closest prior art above, alone or in combination with the cited prior arts fail to anticipate or render obvious the following recited features: a first analog/digital converter configured to receive a reference signal comprising the first continuous wave RF signal and the second continuous wave RF signal and to digitize the reference signal, resulting in a digitized reference signal and wherein the processor is configured to calculate the distance based on a phase difference calculated by the processor between the digitized reference signal and the digitized output signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8903324 B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633